third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc pa mehara postn-103302-15 uilc date date to layne b cogan revenue_agent abusive transactions technical issues small_business self employed se s e fe sw sd from blaise g dusenberry senior technician reviewer branch procedure administration cc pa subject assessing preparer penalties this memorandum responds to your request for assistance this advice may not be used or cited as precedent issues issue may the sec_6694 preparer penalty for understatement_of_liability due to willful or reckless conduct be assessed if the return preparer made an amended_return which was never filed issue may the sec_6694 preparer penalty for understatement_of_liability due to willful or reckless conduct be assessed if amended returns were filed but the internal_revenue_service service disallowed the refund issue may the sec_6694 preparer penalty for understatement_of_liability due to unreasonable positions the sec_6694 preparer penalty for understatement_of_liability due to willful or reckless conduct or the sec_6701 penalty for aiding_and_abetting understatements of tax_liability be assessed if the return preparer made and filed a claim_for_refund after the period of limitations for refund claims had expired postn-103302-15 short conclusions issue yes if the return is not filed a penalty under sec_6694 may be assessed if the return preparer signed the return and the return preparer’s conduct was willful or reckless issue yes under the language of sec_6694 the return preparer penalty may be assessed if the tax_return_preparer prepares any return or claim_for_refund with respect to which any part of an understatement_of_liability is due to willful or reckless conduct there is no requirement that the service allow the amounts claimed on an amended_return before the sec_6695 penalty may be assessed issue the penalties under sec_6694 sec_6694 or sec_6701 should not be assessed merely because the return preparer made and filed a claim_for_refund after the period of limitations for refunds had expired because an understatement_of_liability does not include claims that are barred by the period of limitations in addition there may be extenuating circumstances that weigh against asserting the penalty the amended_return for example may be perfecting an earlier timely informal claim_for_refund factual scenarios scenario return preparer made amended returns for three consecutive years which contained an understatement_of_liability due to willful or reckless conduct the taxpayer filed the year amended_return but not the subsequent year amended returns waiting to see if the amended_return was accepted the refund claimed on the year amended_return was not allowed examination has a copy of the amended returns for all three years from the taxpayer each has the return preparer’s signature on them examination also has copies of the amended returns for all three years from the return preparer obtained during the investigation which do not have his signature on them but have a watermark stating preparer copy scenario return preparer made an amended_return that contained an understatement_of_liability due to willful or reckless conduct the refund claimed on the amended_return was disallowed by the service_center but examination has only secured a copy of the amended_return from the return preparer that is not signed by him scenario return preparer made an amended_return that contained an understatement_of_liability due to willful or reckless conduct the amended_return was not filed and examination has only secured copies of an unsigned copy from the return preparer postn-103302-15 scenario return preparer made an amended_return after the period of limitations for refunds had expired and the amended_return was filed law and analysis issue may the sec_6694 preparer penalty for understatement_of_liability due to willful or reckless conduct be assessed if the return preparer made an amended_return which was never filed yes if the return is not filed a penalty under sec_6694 may be asserted if the return preparer signed the return the language of sec_6694 does not require that a return be filed for the penalty to apply only that a return is prepared and sec_1_6694-1 provides that a return is prepared when it is signed sec_6694 provides that if a tax_return preparer- a prepares any return or claim of refund with respect to which any part of an understatement_of_liability is due to an unreasonable position and b knew or reasonably should have known of the position such tax_return_preparer shall pay a penalty with respect to each such return or claim in an amount equal to the greater of dollar_figure or percent of the income derived or to be derived by the tax_return_preparer with respect to the return or claim the penalty may be increased under sec_6694 if any part of the understatement is due to a willful attempt in any manner to understate the liability for tax on the return or claim or a reckless or intentional disregard of rules or regulations sec_1_6694-1 provides that f or purposes of the penalties under sec_6694 a return or claim_for_refund is deemed prepared on the date it is signed by the tax_return_preparer if a signing_tax_return_preparer within the meaning of sec_301_7701-15 of this chapter fails to sign the return the return or claim_for_refund is deemed prepared on the date the return or claim is filed a strict reading of the code thus suggests that if an amended_return made by a return preparer contained an understatement_of_liability due to willful or reckless conduct the penalty under sec_6694 could technically apply if the amended_return is either postn-103302-15 signed by the return preparer or if it not signed by the return preparer if the amended_return is filed accordingly in scenario the sec_6694 return preparer penalty for understatement_of_liability due to willful or reckless conduct may be assessed for all three years because the return preparer made an amended_return that he signed that contained an understatement due to willful or reckless conduct sec_1 a in scenario the sec_6694 return preparer penalty for understatement due to willful or reckless conduct may be assessed because the return preparer made an amended_return that contained an understatement_of_liability due to willful or reckless conduct that was filed sec_1_6694-1 in scenario the sec_6694 return preparer penalty for understatement due to willful or reckless conduct should not be assessed because although the return preparer made an amended_return that he signed that contained an understatement due to willful or reckless conduct the amended_return was not filed and there is no evidence the return preparer signed the amended_return sec_1_6694-1 issue can the sec_6694 return preparer penalty for understatement_of_liability due to willful or reckless conduct be assessed if amended returns were filed but the service disallowed the refund yes under the language of sec_6694 the return preparer penalty may be assessed if a tax_return_preparer prepares any return or claim of refund with respect to which any part of an understatement_of_liability is due to willful or reckless conduct there is no requirement that the service allow the amounts claimed on an amended_return before the sec_6695 penalty may be assessed see james j schneider cpa v united_states 257_fsupp_1154 s d ind deduction for artwork disallowed preparer penalty for willful or reckless conduct under sec_6694 assessed 568_fsupp_763 c d cal casualty_loss disallowed preparer penalty under sec_6694 assessed pickering v united_states u s t c e d ark business deduction disallowed preparer penalty under sec_6694 assessed issue may the sec_6694 preparer penalty for understatement_of_liability due to unreasonable positions the sec_6694 preparer penalty for understatement_of_liability due to willful or reckless conduct or the i r c penalty for aiding and sec_6701 penalties for aiding_and_abetting understatement_of_tax liability provides in part a imposition of penalty --any person-- who aids or assists in procures or advises with respect to the preparation or presentation of any portion of a return affidavit claim or other document postn-103302-15 abetting understatement_of_tax liability be assessed if the return preparer made and filed an amended_return after the period of limitations for refund claims had expired the penalties under sec_6694 sec_6694 or sec_6701 should not be assessed merely because the return preparer made and filed a claim_for_refund after the period of limitations for refunds had expired because an understatement_of_liability does not include refund claims that are barred by the period of limitations sec_6694 defines the term understatement_of_liability as follows for purposes of this section the term understatement_of_liability means any understatement of the net amount payable with respect to any_tax imposed by this title or any overstatement of the net amount creditable or refundable with respect to any such tax except as otherwise provided in subsection d the determination of whether or not there is an understatement_of_liability shall be made without regard to any administrative or judicial action involving the taxpayer sec_6511 establishes the basic rules for refund_or_credit of an overpaid tax sec_6511 states no credit or refund shall be allowed or made after the expiration of the period of limitations prescribed for the filing of a claim for credit or refund unless a claim for credit or refund is filed by the taxpayer within such period when a refund is denied because the period of limitations had lapsed it is not denied because there is under sec_6694 an understatement of the net amount payable with respect to any_tax imposed by this title or any overstatement of the net amount creditable or refundable with respect to any such tax the claim_for_refund may in fact reflect the correct_tax liability the refund is barred merely because the claim was made too late accordingly the penalties under sec_6694 and sec_6694 do not apply because a time barred claim does not fall under the definition of an understatement_of_liability as defined in sec_6694 for that same reason the penalty under sec_6701 should not asserted for time barred claims for although sec_6694 applies for purposes of this section that is sec_6694 identical words in the same statute usually have the same meaning see 513_us_561 who knows or has reason to believe that such portion will be used in connection with any material matter arising under the internal revenue laws and who knows that such portion if so used would result in an understatement of the liability for tax of another person shall pay a penalty with respect to each such document in the amount determined under subsection b postn-103302-15 normal rule_of statutory construction is that identical words used in different parts of the same act are intended to have the same meaning 2a norman j singer shambie singer statutes and statutory construction sec_46 pincite 7th ed in addition there may be extenuating circumstances that weigh against asserting the penalty when an amended_return appears to be filed out of time the amended_return may for example be perfecting an earlier timely informal claim_for_refund despite the requirement that a claim be submitted on one of the service’s forms supplied for that purpose a document submitted to the service that fails to satisfy sec_2 can be treated as an informal refund claim it has long been recognized that a claim_for_refund need not be in any specific form and informal refund claims timely filed which adequately notify the internal_revenue_service that a refund is being sought have been held to toll the statute_of_limitations and if defective may be perfected by the filing of a formal claim after the lapse of the statutory period 314_us_186 american radiator standard sanitary corp v united_states ct_cl 318_f2d_915 73_tc_1198 accordingly we conclude that the penalties under sec_6694 sec_6694 or sec_6701 should not be assessed merely because the return preparer made and filed an amended_return after the period of limitations for refunds had expired please call if you have any further questions see sec_1 and
